EXHIBIT 10.8
 
EXECUTION COPY
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This Amended and Restated Employment Agreement (this "Agreement") is made as of
this 31st day of December, 2008, by and between BE Aerospace, Inc., a Delaware
corporation (the "Company") and Michael B. Baughan ("Executive").
 
RECITALS
 
WHEREAS, Executive and the Company are parties to an amended and restated
employment agreement, dated as of April 27, 2007 (the "Employment Agreement"),
pursuant to which Executive serves as the Company's President and Chief
Operating Officer;
 
WHEREAS, Executive, having provided services to the Company since May 28, 1999,
agrees to continue to provide services for an additional period as provided
herein and the Company wishes to procure such services; and
 
WHEREAS, Executive and the Company wish to amend and restate the Employment
Agreement in its entirety.
 
NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
the parties agree as follows:
 
1. Reference to Prior Employment Agreement.  The Employment Agreement is hereby
restated, superseded and replaced in its entirety by this Agreement.
 
2. Employment.  Unless otherwise terminated pursuant to the provisions of
Section 5 hereof, Executive shall provide to the Company services hereunder
during the term of his employment under this Agreement, which shall be the
period ending three (3) years from any date as of which the term is being
determined (the "Employment Term").  The date on which the Employment Term ends,
including any extensions thereof, is sometimes hereinafter referred to as the
"Expiration Date."
 
3. Position and Duties.  Executive shall serve the Company in the capacity of
President and Chief Operating Officer, or in such other positions as the Chief
Executive Officer of the Company, his designee or the Board of Directors of the
Company (the "Board") may designate from time to time, and shall be accountable
to, and shall have such other powers, duties and responsibilities, consistent
with this capacity, as the Chief Executive Officer of the Company, his designee
or the Board shall determine in its sole discretion.  Executive shall report
directly to the Chief Executive Officer of the Company.  Executive shall perform
and discharge, faithfully, diligently and to the best of his ability, such
duties and responsibilities.  Executive shall devote substantially all of his
working time and efforts to the business and affairs of the Company.  Consistent
with the Company's practices, Executive's performance will be reviewed by the
Chief Executive Officer on at least an annual basis.
 

--------------------------------------------------------------------------------


 
EXECUTION COPY
 
4. Compensation.
 
(a) Salary.  During the Employment Term, Executive shall receive a salary (the
"Salary") payable at the rate of five hundred thirty four thousand five hundred
and eight dollars ($534,508) per annum.  Such rate shall be subject to
adjustment from time to time by the Compensation Committee of the Board (the
"Compensation Committee"); provided, however, that it shall at no time be
adjusted below the Salary for the preceding year.  On July 1st of each year
during the Employment Term, the Salary shall be increased by an amount not less
than the amount determined by applying to the Salary then in effect the
percentage increase in the U.S. Bureau of Labor Statistics Consumer Price Index
Revised – Urban Wage Earners and Clerical Workers – National – All
Items (1982-84=100) (the "Index") for the twelve (12) month period (July through
June) immediately preceding such July 1st.  If the Index is no longer issued,
the Compensation Committee and Executive shall agree upon a substitute
adjustment index issued by such agency that most reasonably reflects the
criteria utilized in the most recent issue of the Index.  Except as otherwise
provided in this Agreement, the Salary shall be payable biweekly or in
accordance with the Company's current payroll practices, less all required
deductions.
 
(b) Incentive Bonus.  During the Employment Term, Executive will be eligible to
receive an incentive bonus (the "Bonus") of up to 120% of the Salary for each
fiscal year or portion thereof during which Executive has been employed
hereunder as determined by the Compensation Committee at the end of the
applicable fiscal year in its sole discretion.  The Bonus shall be paid in
accordance with Company policy, but in no event later than March 15th of the
year following the year in respect of which Executive earned the Bonus.
 
(c) Expenses.  Executive shall be entitled to receive prompt reimbursement for
all reasonable business expenses incurred by him during the Employment Term on
behalf of the Company in accordance with the Company's policies in effect from
time to time.
 
(d) Benefits.  During the Employment Term, Executive shall be entitled to
participate in or receive benefits under any life or disability insurance,
health, pension, retirement, accident, and other employee benefit plans,
programs and arrangements made generally available by the Company to its
executives, subject to and on a basis consistent with the terms, conditions and
overall administration of such plans and arrangements.  In accordance with the
Company policies as in effect from time to time, Executive shall also be
entitled to paid vacation in any fiscal year during the Employment Term as well
as all paid holidays given by the Company to its employees.  In addition, upon
Executive's Separation from Service (as defined in Section 15(c)) due to his
death, Incapacity (as defined in Section 5(c)) or contemporaneously with a
Change of Control (as defined in Section 5(f)), Executive and his spouse and
eligible dependents shall be entitled, on similar terms and conditions as active
executives, from the Termination Date until the second (2nd) anniversary of the
Termination Date to participate in all medical, dental and health benefit plans
available to the Company's executive officers from time to time.    To the
extent that reimbursable medical and dental care expenses constitute deferred
compensation for purposes of Section 409A ("Section 409A") of the Internal
Revenue Code of 1986, as amended and the rules, regulations and guidance
promulgated thereunder (the "Code"), the Company shall reimburse the medical and
dental care expenses as soon as practicable consistent with the Company's
practice, but in no event later than the last day of the calendar year next
following the calendar year in which such expenses are incurred.
 
- 2 -

--------------------------------------------------------------------------------


 
EXECUTION COPY
 
(e) Automobile.  During the Employment Term, Executive shall be furnished with
an automobile allowance (an "Automobile Allowance") of one thousand one hundred
dollars ($1,100) per month, payable in accordance with Company policy; but in no
event later than March 15th of the year following the year in which the
Automobile Allowance will accrue.
 
(f) Equity Awards.  During the employment term, Executive shall be eligible to
participate in the Company's equity award program with the timing and amount of
equity awards determined by the Compensation Committee in its sole
discretion.  Notwithstanding any provision in the applicable award documents,
Executive's equity awards will immediately become fully vested and unrestricted
and settle within thirty (30) days following (i) the Termination Date (as
defined in Section 5(a)) in the event of Executive's Separation from Service by
the Company without Cause or due to Executive's death or Incapacity or (ii) a
Change of Control (as defined in Section 5(f)).
 
5. Termination and Compensation Thereon.
 
(a) Termination.  Subject to the terms and conditions of this Agreement,
Executive's employment pursuant to this Agreement may be terminated either by
Executive or the Company at any time and for any reason.  The term "Termination
Date" shall mean if Executive's employment is terminated (i) by his death, the
date of his death or (ii) for any other reason, the date on which Executive
incurs a Separation from Service (as defined in Section 15(c) below).
 
(b) Death.
 
(i) Executive's employment hereunder shall terminate upon his death.  In such
event, the Company shall, within thirty (30) days following the Termination
Date, pay to such person as Executive shall have designated in a notice filed
with the Company, or, if no such person shall have been designated, to his
estate, a lump-sum amount equal to (A) the Salary (at the rate in effect as of
the Termination Date) that would have been due to Executive had this Agreement
been in effect and he remained employed from the Termination Date until the
Expiration Date, (B) any accrued and unpaid Salary and benefits through the
Termination Date, and (C) any bonuses declared to be payable to Executive for
any fiscal periods of the Company ending prior to his date of death;
 
(ii) Upon Executive's death at any time during or after the Employment Term, the
Company shall, within thirty (30) days following the date of death, also pay to
such person as Executive shall have designated in a notice filed with the
Company, or if no such person shall have been designated, to his estate, a
lump-sum death benefit in the amount of $1.5 million in accordance with the
Death Benefit Agreement attached as Exhibit A hereto;
 
- 3 -

--------------------------------------------------------------------------------


 
EXECUTION COPY
 
(iii) Following Executive's death, his spouse and eligible dependents shall be
entitled to continuation of medical, dental and health benefits for two (2)
years pursuant to Section 4(d) hereof;
 
(iv) Upon Executive's death, the Retirement Compensation shall vest in full and
the Company shall, within thirty (30) days following the Termination Date, pay
to such person as Executive shall have designated in a notice filed with the
Company, or, if no such person shall have been designated, to his estate, a
lump-sum amount equal to the entire remaining unpaid balance of the Retirement
Compensation accrued through Termination Date; and
 
(v) Upon Executive's death, any stock options or restricted stock
awards  ("Equity Awards") granted to Executive that would not vest on or prior
to the Termination Date shall vest and, if applicable, be exercisable
immediately and, notwithstanding any termination of employment provisions set
forth in the applicable agreement or related plan, such Equity Awards shall
continue to be exercisable until their original stated expiration date.
 
(c) Incapacity.  If, in the reasonable judgment of the Compensation Committee,
as a result of Executive's incapacity due to physical or mental illness,
Executive shall have been absent from his full-time duties as described
hereunder for the entire period of twenty-nine (29) consecutive months
("Incapacity"), Executive's employment shall terminate at the end of the
twenty-nine (29)-month period.  Any dispute between the Board and Executive with
respect to Executive's Incapacity shall be settled by reference to a competent
medical authority mutually agreed to by the Board and Executive, whose decision
shall be binding on all parties.  In addition, in the event of a termination for
Incapacity:
 
(i) the Company shall pay to Executive within thirty (30) days following the
Termination Date a lump-sum amount equal to (A) any accrued and unpaid Salary
and benefits through the Termination Date and (B) any bonuses declared to be
payable to Executive for any fiscal periods ending prior to the Termination
Date;
 
(ii) the Company shall pay to Executive within thirty (30) days following the
Termination Date a lump-sum amount equal to the Salary and Automobile Allowance
(at the rates in effect as of the Termination Date) that he would have received
had he remained employed during the period from the Termination Date through the
Expiration Date;
 
(iii) the Retirement Compensation shall vest in full and the Company shall pay
to Executive a lump-sum amount equal to the entire remaining unpaid balance of
the Retirement Compensation accrued through such Termination Date;
 
- 4 -

--------------------------------------------------------------------------------


 
EXECUTION COPY
 
(iv) the Company shall provide Executive and his spouse and eligible dependents
with continuation of medical, dental and health benefits for two (2) years
pursuant to Section 4(d)hereof; and
 
(v) upon a termination due to Incapacity, any Equity Awards granted to Executive
that would not vest on or prior to the Termination Date shall vest and, if
applicable, be exercisable immediately and, notwithstanding any termination of
employment provisions set forth in the applicable agreement or related plan,
such  Equity Awards shall continue to be exercisable until their original stated
expiration date.
 
Any dispute between the Compensation Committee and Executive with respect to
Executive's Incapacity shall be settled by reference to a competent medical
authority mutually agreed to by the Compensation Committee and Executive or his
personal representative, whose decision shall be binding on all parties.
 
(d) Termination by the Company for Cause; Resignation by Executive.  If
Executive's employment is terminated by the Company for Cause or Executive
resigns his employment for any reason, the Company shall have no further
obligations to Executive hereunder after the Termination Date, except for
payment of any accrued and unpaid Salary and benefits accrued through the
Termination Date.  If Executive's employment is (i) terminated for Cause at any
time or (ii) Executive resigns his employment for any reason prior to the
Vesting Date (as defined in Section 5(h)(ii)), Executive shall immediately
forfeit all rights to the Retirement Compensation provide for in
Section 5(h).  For purposes of this Agreement, "Cause" shall mean (i)
Executive's material failure, refusal or neglect to perform and discharge his
duties and responsibilities hereunder (including duties prescribed by the Board
pursuant to Section 3), other material breach of the terms hereof, or breach of
any fiduciary duties he may have because of any position he holds with the
Company or any subsidiary or affiliate thereof or (ii) a felony conviction or a
conviction for any crime involving Executive's personal dishonesty or moral
turpitude.
 
(e) Termination Without Cause.  The Company may terminate Executive's employment
hereunder at any time without Cause.  In such event:
 
(i) the Company shall pay to Executive, a lump-sum amount equal (A) to any
accrued and unpaid Salary and benefits through the Termination Date and (B) any
bonuses declared to be payable to Executive for any fiscal periods ending prior
to the Termination Date within thirty (30) days following the Termination Date;
 
(ii) the Company shall pay to Executive a lump-sum amount equal to the  Salary
(at the rate in effect as of the Termination Date) that he would have received
had he remained employed during the period from the Termination Date through the
Expiration Date;
 
- 5 -

--------------------------------------------------------------------------------


 
EXECUTION COPY
 
(iii) the Retirement Compensation shall vest in full and the Company shall pay
to Executive a lump-sum amount equal to the entire remaining unpaid balance of
the Retirement Compensation accrued through such Termination Date;
 
(iv) the Company shall provide Executive and his spouse and eligible dependents
with continuation of medical, dental and health benefits for two (2) years
pursuant to Section 4(d) hereof; and
 
(v) Equity Awards granted to Executive that would not vest on or prior to the
Termination Date shall vest, settle and, if applicable, be exercisable
immediately and, notwithstanding any termination of employment provisions set
forth in the applicable agreement or related plan, such Equity Awards shall
continue to be exercisable until their original stated expiration date.
 
(f) Change of Control.
 
(i) Upon a "Change of Control", the Retirement Compensation shall vest in
full.  In addition, if contemporaneously with a Change of Control, Executive's
employment is terminated without Cause, within thirty (30) days after the
Termination Date, the Company or its successor in interest shall (A) pay to
Executive, a lump-sum amount equal to (x) any accrued and unpaid Salary and
benefits through the Termination Date and (y) any bonuses declared to be payable
to Executive for any fiscal periods ending prior to the Termination
Date;  (B) pay to Executive a lump-sum amount equal to three (3) times
the  Salary (at the rate in effect as of the Termination Date) which lump-sum
amount shall not be pro-rated; (C) provide Executive and his spouse and eligible
dependents with continuation of medical, dental and health benefits for two (2)
years pursuant to Section 4(d) hereof; (D) pay to Executive a lump-sum amount
equal to the entire remaining unpaid balance of the Retirement Compensation
accrued through such Termination Date; and (E) provide that any Equity Awards
granted to Executive that would not vest on or prior to the Change of Control
Date shall vest, settle and, if applicable, be exercisable upon the earlier of
(x) the Change of Control Date and (y) the execution of an agreement, if any,
that would constitute a Change of Control (regardless of whether such agreement
is consummated), and, notwithstanding any termination of employment provisions
set forth in the applicable agreement or related plan, such Equity Awards shall
continue to be exercisable until their original stated expiration date.
 
(ii) For purposes of this Agreement, a "Change of Control" shall mean a "change
in control event" within the meaning of the default rules under
Section 409A.   For purposes of this Agreement, a termination will be deemed to
be made "contemporaneously" with a Change of Control if (A) it is made pursuant
to at least one hundred and twenty (120) days prior written notice from the
Company to Executive, and (B) it is effective as of the Change of Control Date.
 
- 6 -

--------------------------------------------------------------------------------


 
EXECUTION COPY
 
(iii) The obligations of the Company pursuant to this Section 5(f) shall survive
any termination of this Agreement or Executive's employment or any resignation
of such employment by Executive pursuant to this Section 5(f).
 
(iv) If, at any time during the Employment Term the Board determines that a
Change of Control is likely to occur, the Company hereby agrees to establish a
grantor trust pursuant to Rev. Proc. 92-64, promulgated under subpart E, part I,
subchapter J, chapter 1, subtitle A of the Code, as modified by Notice
2000-56.  The grantor trust shall serve as a vehicle for accumulating assets to
secure its potential obligations to Executive in the event of a Change of
Control.  Notwithstanding the establishment of a trust, the Company's obligation
upon a Change of Control may be paid from the general assets of the Company or
from assets of the trust.  Any trust so established and any assets held therein
will be subject to the claims of the Company's creditors in the event of
insolvency or bankruptcy.
 
(g) Certain Additional Payments by the Company.
 
(i) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment, distribution or other action by the
Company to or for the benefit of Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise) including, without limitation any additional payments required under
this Section 5(g) (a "Payment") would be subject to an excise tax imposed by
Section 4999 of the Code, or any interest or penalties are incurred by Executive
with respect to any such excise tax (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the "Excise
Tax"), the Company shall make a payment to Executive (a "Gross-Up Payment") in
an amount such that after payment by Executive of all taxes (including any
Excise Tax) imposed upon the Gross-Up Payment, Executive retains (or has had
paid to the Internal Revenue Service on his behalf) an amount of the Gross-Up
Payment equal to the sum of (x) the Excise Tax imposed upon the Payments and
(y) the product of any deductions disallowed because of the inclusion of the
Gross-Up Payment in Executive's adjusted gross income and the highest applicable
marginal rate of federal income taxation for the calendar year in which the
Gross-Up Payment is to be made.  For purposes of determining the amount of the
Gross-Up Payment, Executive shall be deemed to (i) pay federal income taxes at
the highest marginal rate of taxation for the calendar year in which the
Gross-Up Payment is to be made, and (ii) pay applicable state and local income
taxes at the highest marginal rates of taxation for the calendar year in which
the Gross-Up Payment is to be made, net of the maximum reduction in federal
income taxes which could be obtained from deduction of such state and local
income taxes.  The Gross-Up Payment shall be paid to Executive no later than the
end of the taxable year next following the taxable year in which Executive
remits the taxes related to the Gross-Up Payment.
 
- 7 -

--------------------------------------------------------------------------------


 
EXECUTION COPY
 
(ii) Subject to the provisions of paragraph (iii) of this Section 5(g) all
determinations required to be made under this Section 5(g), including whether
and when a Gross-Up Payment is required and the amount of such Gross-Up Payment
and the assumptions to be utilized in arriving at such determination, shall be
made by Deloitte & Touche LLP (the "Accounting Firm") which shall provide
detailed supporting calculations both to the Company and Executive within
fifteen (15) days of the receipt of notice from Executive that there has been a
Payment, or such earlier time as is requested by the Company.  In the event that
the Accounting Firm is serving as accountant or auditor for the individual,
entity or group effecting the Change of Control, Executive shall appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder).  All fees and expenses of the Accounting Firm shall be borne
solely by the Company.  Any Gross-Up Payment, as determined pursuant to this
Section 5(g), shall be paid by the Company to Executive promptly following the
receipt of the Accounting Firm’s determination but in no event later than the
end of the taxable year next following the taxable year in which the Accounting
Firm’s determination is received.  If the Accounting Firm determines that no
Excise Tax is payable by Executive, it shall furnish Executive with a written
opinion that failure to report the Excise Tax on Executive's applicable federal
income tax return would not result in the imposition of a negligence or similar
penalty.  Any determination by the Accounting Firm shall be binding upon the
Company and Executive.  As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made ("Underpayment"), consistent
with the calculations required to be made hereunder.  In the event that the
Company exhausts its remedies pursuant to Section 5(g) and Executive thereafter
is required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of
Executive but in no event later than the end of the taxable year next following
the taxable year in which Executive remits the taxes.  The previous sentence
shall apply mutatis mutandis to any overpayment of the Gross-Up Payment.
 
(iii) Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-Up Payment.  Such notification shall be given as soon as practicable
but no later than ten (10) days after Executive is informed in writing of such
claim and shall apprise the Company of the nature of such claim and the date on
which such claim is requested to be paid.  Executive shall not pay such claim
prior to the expiration of the thirty (30) day period following the date on
which Executive gives such notice to the Company (or such shorter period ending
on the date that any payment of taxes with respect to such claim is due).  If
the Company notifies Executive in writing prior to the expiration of such period
that it desires to contest such claim, Executive shall:
 
- 8 -

--------------------------------------------------------------------------------


 
EXECUTION COPY
 
(A) give the Company any information reasonably requested by the Company
relating to such claim;
 
(B) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;
 
(C) cooperate with the Company in good faith in order effectively to contest
such claim; and
 
(D) permit the Company to participate in any proceedings relating to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.  Without limitation on the foregoing provisions
of this Section 5(g)(iii), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forego any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and Executive agrees to prosecute such contest
to a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, to the extent permitted by law, the Company shall
advance the amount of such payment to Executive, on an interest-free basis and
shall indemnify and hold Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and provided further that any extension of the statute
of limitations relating to payment of taxes for the taxable year of Executive
with respect to which such contested amount is claimed to be due is limited
solely to such contested amount.  Furthermore, the Company's control of the
contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and Executive shall be entitled to settle or contest,
as the case may be, any other issue raised by the Internal Revenue Service or
any other taxing authority.
 
(iv) If, after the receipt by Executive of an amount advanced by the Company
pursuant to Section 5(g)(iii), Executive becomes entitled to receive any refund
with respect to such claim, Executive shall (subject to the Company's complying
with the requirements of Section 5(g)(iii)) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto).  If, after the receipt by Executive of an amount
advanced by the Company pursuant to Section 5(g)(iii), a determination is made
that Executive shall not be entitled to any refund with respect to such claim
and the Company does not notify Executive in writing of its intent to contest
such denial of refund prior to the expiration of thirty (30) days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.
 
- 9 -

--------------------------------------------------------------------------------


 
EXECUTION COPY
 
(h) Retirement Compensation
 
(i) Subject to vesting pursuant to Section 5(h)(ii), if Executive's employment
is terminated for any reason other than Cause, the Company shall pay to
Executive a lump-sum amount equal to the amount by which (A) the product of
(x) one-half (1/2) multiplied by Executive's average annual salary for the
three (3)-year period preceding the Termination Date times (y) the number of
years (including any partial year) since April 27, 2007 (the "Retirement
Compensation") exceeds (B) the sum of any amounts previously distributed to
Executive pursuant to Sections 5(h)(iii) and (iv).  The lump-sum amount to be
paid shall not be present-valued or otherwise reduced by use of any other
discount or discounting method.
 
(ii) The Retirement Compensation will vest in full on April 26, 2012 (the
"Vesting Date") provided that Executive remains continuously employed through
the Vesting Date.  In addition the Retirement Compensation will vest in full
upon (i) Executive's termination of employment due to (A) death, (B) Incapacity
or (C) by the Company without Cause and (ii) a Change of Control.  Except as
otherwise provided herein, prior to vesting pursuant to this Section 5(h)(ii),
Executive's rights to the Retirement Compensation shall be the mere contractual
right of an unsecured creditor.  Prior to the Vesting Date the Company may elect
to establish a grantor trust pursuant to Rev. Proc. 92-64, promulgated under
subpart E, part I, subchapter J, chapter 1, subtitle A of the Code, as modified
by Notice 2000-56.  Any trust so established and any assets held therein will be
subject to the claims of the Company's creditors.
 
(iii) Within ninety (90) business days following the Vesting Date, the Company
shall establish a trust (the "Retirement Trust") for the remaining duration of
the Employment Term, and, commencing on the Vesting Date and on a quarterly
basis, thereafter (each a "Contribution Date") the Company shall contribute to
the Retirement Trust for the benefit of Executive an amount equal to (A) the
Retirement Compensation that would be payable to Executive under Section 5(h)(i)
if the Contribution Date was his Termination Date minus (B) the total of all
contributions made to the Retirement Trust by the Company as of such
Contribution Date.  The Retirement Trust to which the Company shall make these
contributions shall be irrevocable.  The Retirement Trust shall provide that
Executive may withdraw from the Retirement Trust, within the
thirty (30)-day period beginning on the date on which he receives notice from
the Company that the Company has made a contribution pursuant to this
Section 5(h)(iii), an amount up to but not to exceed the amount of that
contribution.  If and to the extent that Executive fails to exercise this
withdrawal right within the thirty (30)-day period, such withdrawal right shall
lapse.  The Retirement Trust also shall contain such other provisions as the
Company and Executive reasonably agree are necessary in order for the Retirement
Trust to qualify as a grantor trust under Section 671 of the Code with Executive
as the grantor.  The trust agreement for the Retirement Trust shall provide that
any assets remaining in the Retirement Trust, after payment of all the
retirement compensation payable pursuant to this Section 5(h)(iii), shall be
payable to Executive, and that prior to payment of such retirement compensation,
the assets of the Retirement Trust shall be exempt from the claims of the
Company's creditors.
 
- 10 -

--------------------------------------------------------------------------------


 
EXECUTION COPY
 
(iv) Executive shall be responsible for all applicable Federal, State and local
income and employment taxes due with respect to each contribution made by the
Company under Section 5(h)(iii).  As of the last day of each calendar quarter
ending on or after the Vesting Date, during the Employment Term, the trustee of
the Retirement Trust shall be required to distribute to Executive 25% of the
amount of the Assumed Taxes that the Company reasonably estimates will be
payable by Executive for the calendar year for which the distribution is being
made and as a result of his beneficial interest in the Retirement Trust.  For
this purpose, the term "Assumed Taxes" shall mean the federal, state and local
income and employment taxes that would be payable by Executive for the year in
question, assuming that the amount taxable would be subject to the highest
federal and applicable state and local income and employment tax rates.
 
6. Amendments.  No amendment to this Agreement or any schedule hereto shall be
effective unless it shall be in writing and signed by each party hereto.
 
7. Notices.  All notices and other communications hereunder shall be in writing
and shall be deemed given when delivered personally or sent by telecopy or three
days after being mailed by registered or certified mail (return receipt
requested) to the parties at the following addresses (or at such other address
for a party as shall be specified by like notice):
 
If to the Company, to it at:


BE Aerospace, Inc.
1400 Corporate Center Way
Wellington, FL  33414
Attention: Chief Executive Officer


with a copy to:


BE Aerospace, Inc.
1400 Corporate Center Way
Wellington, FL  33414
Attention:  General Counsel


- 11 -

--------------------------------------------------------------------------------


 
EXECUTION COPY
 
If to Executive, to him at


Michael B. Baughan
343 Fairfax Drive
Winston-Salem, NC  27104


8. Unfunded Status.  This Agreement is intended to constitute an unfunded plan
for incentive compensation.  Except with respect to the Retirement Compensation
following the Vesting Date, nothing contained herein shall give Executive any
rights that are greater than those of a general unsecured creditor of the
Company.  In its sole discretion, the Compensation Committee of the Board may
authorize the creation of trusts, acquisition of life insurance policies or
other arrangements to meet the obligations created under this Agreement.
 
9. Entire Agreement.  This Agreement (including the Exhibits attached hereto)
constitutes the entire agreement among the parties hereto pertaining to the
subject matter hereof and supersedes all prior and contemporaneous agreements,
understandings, negotiations and discussions, whether oral or written, of the
parties; provided, however, that this Agreement shall not supersede the
Proprietary Rights Agreement between Executive and the Company attached as
Exhibit B which is incorporated herein by reference
 
10. Headings.  The headings in this Agreement are for convenience of reference
only and shall not alter or otherwise affect the meaning hereof.
 
11. Counterparts.  This Agreement may be executed in any number of counterparts
which together shall constitute one instrument.
 
12. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida.
 
13. Withholding.  Without limiting the effect of Sections 5(g) and 15 hereof,
all payment made by the Company under this Agreement shall be reduced by any tax
or other amounts required to be withheld by the Company under applicable law.
 
14. Legal Fees.  In the event of a dispute between the parties with respect to
any payments due hereunder in connection with a Change of Control, the Company
will pay the costs of any legal fees and related expenses incurred in connection
with such dispute for a period of up to twenty (20) years.  Such costs and
expenses shall be advanced to Executive currently as reasonably required to
continue such action or proceeding.
 
15.  Section 409A.
 
(a) If any amounts that become due under Section 5 (other than Section 5(g)) of
this Agreement constitute "nonqualified deferred compensation" within the
meaning of Section 409A, payment of such amounts shall not commence until
Executive incurs a "Separation from Service" (as defined below) if and only if
necessary to avoid accelerated taxation or tax penalties in respect of such
amounts.  For the avoidance of doubt, the parties agree and acknowledge that the
Retirement Compensation is not "nonqualified deferred compensation" within the
meaning of Section 409A.
 
- 12 -

--------------------------------------------------------------------------------


 
EXECUTION COPY
 
(b) Notwithstanding any provision of this Agreement to the contrary, if
Executive is a "Specified Employee" (as defined below) he shall not be entitled
to any payments upon a Separation from Service until the earlier of (i) the date
which is the first (1st) business day following the date that is six (6) months
after Executive's Separation from Service for any reason other than death or
(ii) Executive's date of death.  The provisions of this Section 15(b) shall only
apply if required to comply with Section 409A.
 
(c) For purposes of this Agreement, "Separation from Service" shall have the
meaning set forth in Section 409A(a)(2)(A)(i) and determined in accordance with
the default rules under Section 409A.  "Specified Employee" shall have the
meaning set forth in Section 409A(a)(2)(B)(i), as determined in accordance with
the uniform methodology and procedures adopted by the Company and then in
effect.
 
(d) It is intended that the terms and conditions of this Agreement comply with
Section 409A.  If any provision of this Agreement contravenes any regulations or
Treasury guidance promulgated under Section 409A, or could cause any amounts or
benefits hereunder to be subject to taxes, interest and penalties under
Section 409A, the Company may, in its sole discretion and without Executive's
consent, modify the Agreement to:  (i) comply with, or avoid being subject to,
Section 409A, (ii) avoid the imposition of taxes, interest and penalties under
Section 409A, and/or (iii) maintain, to the maximum extent practicable, the
original intent of the applicable provision without contravening the provisions
of Section 409A. This Section 15(d) does not create an obligation on the part of
the Company to modify this Agreement and does not guarantee that the amounts or
benefits owed under this Agreement will not be subject to interest and penalties
under Section 409A.
 
(e) Anything in this Agreement to the contrary notwithstanding, no reimbursement
payable to Executive pursuant to any provisions of this Agreement or pursuant to
any plan or arrangement of the Company Group covered by this Agreement shall be
paid later than the last day of the calendar year following the calendar year in
which the related expense was incurred, except to the extent that the right to
reimbursement does not provide for a "deferral of compensation" within the
meaning of Section 409A.  No amount reimbursed during any calendar year shall
affect the amounts eligible for reimbursement in any other calendar year.
 
(f) The provisions of Section 5(g) of this Agreement, mutatis mutandis, shall
apply to any imposition of taxes on Executive under Section 409A so that
Executive shall be fully grossed up for the amount of, and shall not be
adversely affected by, such taxes.
 
16. Enforceability; Waiver.  The invalidity and unenforceability of any term or
provision hereof shall not affect the validity or enforceability of any other
term or provision hereof.  Executive's or the Company's failure to insist upon
strict compliance with any provision hereof or the failure to assert any right
that Executive or the Company may have hereunder, shall not be deemed to be a
waiver of such provision or right or any other provision or right of this
Agreement.  Similarly, the waiver by any party hereto of a breach of any
provision of this Agreement by the other party will not operate or be construed
as a waiver of any other or subsequent breach by such other party.
 
- 13 -

--------------------------------------------------------------------------------


 
EXECUTION COPY
 
17. Assignment.  This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, legal representatives,
successors and permitted assigns.  This Agreement may be assigned by the
Company.  Executive may not assign or delegate his duties under this Agreement
without the Company's prior written approval.
 
18. Survival.  The entitlement of Executive and the obligations of the Company
pursuant to Sections 5 and 15 hereof and the provisions of Sections 6 through 13
and 15 through 18 hereof shall each survive any termination or expiration of
this Agreement, or any termination or resignation of Executive's employment, as
the case may be.
 
[Signature Page Follows]
 
- 14 -

--------------------------------------------------------------------------------


 
EXECUTION COPY
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 

  EXECUTIVE             /s/ Michael B. Baughan  
 
Michael B. Baughan                     BE AEROSPACE, INC.           By: /s/
Thomas P. McCaffrey   Name: Thomas P. McCaffrey   Title: Senior Vice President
and Chief Financial Officer


 
- 15 -

--------------------------------------------------------------------------------


 
Exhibit A
 
Death Benefit Agreement
 

--------------------------------------------------------------------------------


 
Exhibit B
 
Proprietary Rights Agreement
 

